Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAIL ACTION
Notice to Applicant(s) 
This application has been examined.  Claims 1-9 are pending.
Receipt is acknowledged of papers submitted under 35 U.S.C. § 119, which have been placed of record in the file.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-4, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murayama et al. (2018/0273006).
As per claim 1, Murayama et al. disclose an apparatus for braking a vehicle which includes a plurality of electro-mechanical braking (EMB) systems respectively installed for a plurality of wheels of the vehicle and configured to generate a braking force to the plurality of wheels, respectively (see at least an abstract; paragraph 0007); a driving information detecting unit configured to measure driving information of the vehicle (see figure 1; paragraphs 0031, 0033, 0042-0044); an electronic power steering (EPS) system configured to generate a steering torque in a direction opposite to a braking torque generated in the vehicle (see figures 5 and 8; paragraphs 0025 and 0026); and an electronic control unit (ECU) configured to control the EMB systems and the EPS system (see figure 1, item 50; paragraph 0031), wherein the ECU is configured to control, upon determining that one or some of the plurality of EMB systems are malfunctioning, the vehicle by using the EPS system (see figure 8; paragraphs 0026, 0031, 0034, 0039, 0040 and 0049), and the EPS system is configured to generate the steering torque according to the driving information including wheel speeds (see figures 1 and 8; paragraphs 0031, 0033, 0042-0044).
As per claim 2, Murayama et al. disclose that the ECU is configured to control, upon determining that all of EMB systems for braking left wheels among the plurality of wheels are malfunctioning, the EMB systems for braking right wheels among the plurality of wheels to generate a leftward steering torque (see figure 8).
As per claims 3 and 4, Murayama et al. disclose the limitation of these claims in at least figures 5 and 8. 
With respect to claims 8 and 9, the limitations of these claims have been noted in the rejections above.  They are therefore considered rejected as set forth above.
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Claims 1-4, 8 and 9 are rejected.   Claims 5-7 are objected.  
The following reference is cited as being of general interest:  Ellis et al. (2011/0231052).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN QUANG NGUYEN whose telephone number is (571) 272-6966. The examiner can normally be reached on Monday to Thursday from 7:00am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan, can be reached at 570-270-7016.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.








									

								
November 16, 2022		
/TAN Q NGUYEN/Primary Examiner, Art Unit 3661